Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on February 2nd, 2021 has been entered. Claims 1, 3, 8-12, 16-17, and 19 have been amended. Claims 14-15 have been canceled. New claims 21-22 have been added. Claims 1-13, and 16-22 remains pending. Applicant’s amendment to the claims overcome every rejection of 112(b) previously set forth in the Non-Final Office Action mailed on November 24th, 2021. Thus, rejection under 112(b) have been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 16 are rejected under 35 U.S.C. 102(1) as being anticipated by Tump (US 20100231396).
Regarding claim-1, Tump discloses a screening system (screening machine 102 with screening system 100 Fig.1) having a plurality of screen panels (screening deck 104 Fig.1), each of the screen panels (108a, 108b, 108c, Fig.1) defining a screening surface with one or more 
a plurality of panel nodes (readers 110 Fig.1), each of the plurality of panel node being associated with at least one of the plurality of screen panels (screening deck 104 divided into 108a, 108b, 108c) (Reader 110 can be a portable reader (as shown) or can be a stationary reader. Reader 110 can be coupled to or be a part of screening machine 102 [0019]; According to some exemplary embodiments, conductor system 202 forms at least a portion of the antenna that processing circuit 204 uses to receive or transmit electromagnetic energy (e.g., RF signals) from readers (plurality of panel nods), [0024] with Fig.2A-2B; and also check [0018], [0033]),
wherein each of the plurality of panel nodes comprises an optical or acoustic indicator (According to an exemplary embodiment, processor 320 uses status logic 326 to derive a screen panel status for reporting to another device or for reporting to a user (e.g., via an electronic display of the reader. Reader 110 may provide a user with a display (indicator) of a grid for a screening deck, [0033] therefore reader 110 can provide an optical indicator via its display); and 
a controller node (processing system 112 Fig.1) associated with the screening system (100), the controller node operable to wirelessly communicate with the plurality of panel nodes (reader 110) (Reader 110 can be further configured to communicate (e.g., wirelessly, via a wired connection, etc.) with one or more other systems or devices such as processing system 112 regarding the status and/or condition of the screen panels, [0019]);
wherein each of the plurality panel nodes (110) comprises one or more sensing elements (conductor system 202 Fig.2, [0023]), and a communication circuit (communications electronics 

Regarding claim-16, Tump discloses wherein the controller node (processing system 112 Fig.1) is configured to control each of the plurality of panel nodes (reader 110) to selectively activate the optical or acoustic indicator (Reader 110 can be configured to determine a status and/or a condition relating to screen panels 108a-108c based on responses (or the lack thereof) from the antenna/processing circuit pairs coupled to screen panels 108a-108c, [0018]; According to an exemplary embodiment, processor 320 uses status logic 326 to derive a screen panel status for reporting to another device or for reporting to a user (e.g., via an electronic display of the reader. Reader 110 may provide a user with a display (optical indicator) of a grid for a screening deck, [0033]; Reader 110 is further shown to include PC interface 318 configured for communications with processing system 112 or other computing systems. Processing system 112 can be configured to conduct the processing activities described above with reference to reader 110, [0034]).

Claims 1-13, 16-17, 19-20, and 22 are rejected under 35 U.S.C. 102(1) as being anticipated by King (US 20110285541).
Regarding claim-1, King discloses a screening system (screening arrangement 100 Fig.1 with screening system 300 Fig.3) having a plurality of screen panels (150 Fig.1, 50 Fig.2), each of the screen panels defining a screening surface with one or more apertures (square apertures 
a plurality of panel node (sensor 500 Fig.2, and/or sensor 320 in communication device 330 Fig.3), each of the plurality of panel nodes being associated with at least one of the plurality of screen panels (sensor 500 associated with screen panel 50 [0066]; and In a particular embodiment, the routine signal provided by each sensor 320 (indicates: plurality of panel node) can have a unique ID allowing specific correlation to a specific screen panel or group of screen panels in the screening arrangement. The unique ID can include a serial number of a predetermined number of characters that can distinguish a particular screen panel or group of screen panels from another particular screen panel or group of screen panels. When a screen panel achieves a threshold level of wear, the sensor 320 for that screen panel (indicates: plurality of panel nodes) ceases to provide its routine signal to monitoring device 310, indicating to the monitoring device 310 that a particular screen panel or group of screen panels has reached a threshold level of wear [0043]), 
wherein each of the plurality of panel nodes comprises an optical or acoustic indicator (At least one signal 325 received from sensor 320 can include a notification signal (Indicator). Notification signals can be used to indicate that a particular screen panel in a screening arrangement has worn to a threshold level, [0039]; The notification signal can be a variety of different types of signals that provide an indication to monitoring device 310 that a screen panel has worn to a threshold level [0043]; Monitoring device 310 can be coupled to a user interface 340 that allows a user or other operator of system 300 to manipulate and provide information to monitoring device 310. User interface 340 can include a graphical interface, visual display screen, or other suitable communication device (Indicator) that is used to provide results, analyses, reports, or other data to users of system 300 [0040]).
a controller node (monitoring device 310 Fig.3) associated with the screening system (300 Fig.3, system 300 includes a monitoring device 310, a sensor 320, a communication device 330, a user interface 340, and an alert system 350, [0035-0036]), the controller node (310) operable to wirelessly communicate with the plurality of panel nodes (sensor 320 in communication device 330 Fig.3) (For instance, in a particular embodiment, communication device 330 can be configured to wirelessly communicate with monitoring device 310 [0036]); 
wherein each of the plurality of panel node (sensor 320 and/or sensor 500) comprises one or more sensing elements (sensor 320 in communication device 330 Fig.3 “Sensor 320 can be any device configured to monitor or detect wear in a screening arrangement” [0035], sensor 500 Fig.2 “Sensor 500 can be any suitable device for sensing wear in the screen panel 150” [0064]), and a communication circuit (communication device 330) configured to wirelessly communicate information to the controller node (monitoring device 310) (that sensor 320 and communication device 330 can be part of the same integral unit or apparatus. Communication device 330 can be any device for transmitting and receiving signals 325 from monitoring device 310. For instance, in a particular embodiment, communication device 330 can be configured to wirelessly communicate with monitoring device 310 [0036]).

Regarding claim-2, King discloses wherein the controller node (monitoring device 310 Fig.3) is operable to be in wireless communication with a remote device (Monitoring device 310 can routinely report information received from sensor 320 to a database or remote location (remote device) by wire or wireless communication. In another embodiment, monitoring device 

Regarding claim-3, King discloses wherein the controller node (monitoring device 310) is operable to wirelessly communicate with the plurality of panel node (sensor 320 and/or sensor 500) using a first wireless communication protocol (Communication device 330 can be used to transmit and receive signals 325 from monitoring device 310, Fig.3 [0036-0037 with [0043]), the controller node (310) is operable to communicate with the remote device using a second wireless communication protocol (monitoring device 310 can routinely report information received from sensor 320 to a database or remote location (remote device) by wire or wireless communication, [0042]), the first wireless communication protocol being different from the second communication protocol (First protocol in which communication device 330 can be based on radio frequency identification (RFID) technology. Examples of suitable communication devices can include active RFID devices, passive RFID devices, semi-passive RFID devices, ZigBee, Wi-Fi, Bluetooth and other suitable communication devices [0037], while second protocol can be based on Wi-Fi, Bluetooth or other common wireless systems).

Regarding claim-4, King discloses wherein the one or more sensing elements (sensor 320 in communication device 330 Fig.3 and/or sensor 500 Fig.2) comprise a wear sensor configured to provide a signal indicative of a level of wear of the screen panel (150 Fig.1 and/or 50 Fig.2) (Sensor 320 can be any device configured to monitor or detect wear in a screening arrangement. Sensor 320 can vary in complexity and design, and can perform additional 

Regarding claim-5, King discloses wherein the wear sensor (part of sensor 320 in communication device 330 Fig.3 and/or sensor 500 Fig.2) comprises one or more conductors embedded in the screen panel (150 Fig.1 and/or 50 Fig.2) (The conductor can form a part of or be independent from sensor 320, [0046]; The sacrificial conductor can be embedded in the screen panel such that once the screen panel begins to wear, the sacrificial conductor may become shorted or grounded to the metal frame of the screen panel, [0057]; Sensor 500 includes a conductor 510 positioned in screen panel 150. Conductor 510 can be used to couple various components of sensor 500, [0065]; Screen panel 150 includes a conductor 510 embedded within screen panel 150, [0072]).

Regarding claim-6, King discloses wherein the one or more sensing elements (part of sensor 320 Fig.3) comprise one or more environmental sensors (Sensor 320 can vary in complexity and design, and can perform additional functions to detecting wear in a screening arrangement. For instance, in particular embodiments, sensor 320 can perform additional monitoring functions, such as monitoring vibration, temperature, location, conductivity, capacitive compression, clock signals, or other suitable parameters, [0035]).

Regarding claim-7, King discloses wherein the communication circuit (communication device 330 Fig.3) comprises a Bluetooth Low Energy device (communication device 330 can be based on radio frequency identification (RFID) technology. Examples of suitable communication 

Regarding claim-8, King discloses wherein each of the plurality of panel node communicates a panel node signal (part of sensor 320 and/or sensor 500) that comprises panel identification data for the screen panel (150 Fig.1 and/or 50 Fig.2) (The notification signal can be used to identify which screen panel or region of screen panels have been worn to the threshold level so that the screen panels can be replaced in a timely manner. The sensor can also be used to provide other signals or information for monitoring vibration, temperature, location, conductivity, capacitive compression, clock signals, or other suitable parameters, [0026]; sensor 320 is based on radio frequency identification (RFID) technology. For instance, sensor 320 can be coupled to a communication device 330 that is based on RFID technology, or the sensor 320 itself can be based on RFID technology. In particular, sensor 320 can include an RFID device that routinely reports information, such as a unique RFID signal, to monitoring device 310, [0051], and also Check [0035], [0042], [0048]).

Regarding claim-9, King discloses wherein the panel node signal comprises data associated with the one or more sensing elements (part of sensor 320 and/or sensor 500) (Sensor 320 can be any device configured to monitor or detect wear in a screening arrangement. Sensor 320 can vary in complexity and design, and can perform additional functions to detecting wear in a screening arrangement, [0035]; Notification signals (data) can be used to indicate that a particular screen panel in a screening arrangement has worn to a threshold level. The threshold level sufficient to trigger a notification signal from sensor 320 can vary depending on the Check [0035], [0042], [0048]).).

Regarding claim-10, King discloses wherein the data associated with the one or more sensing elements (part of sensor 320 and/or sensor 500) comprises data indicative of a level of wear for the screen panel (150 Fig.1 and/or 50 Fig.2) (Sensor 320 can be any device configured to monitor or detect wear in a screening arrangement. Sensor 320 can vary in complexity and design, and can perform additional functions to detecting wear in a screening arrangement, [0035]; Notification signals (data/indicator) can be used to indicate that a particular screen panel in a screening arrangement has worn to a threshold level. The threshold level sufficient to trigger a notification signal from sensor 320 can vary depending on the particular types of materials being screened and industry standards for the screening process. For instance, in one implementation, the threshold level can be relatively low such that any wear that has an affect on aperture size triggers a notification signal, [0039]; Sensor 320 can be configured to provide other signals and/or information to monitoring device 310 in addition to notification signals. For instance, because a screening process typically requires intense vibration of the screening arrangement, sensor 320 can be used to provide historical vibration data that can provide valuable insight into the wear characteristics of the screening arrangement and its relationship to a particular screening arrangement or location within a screening arrangement, [0048]; Sensor 

Regarding claim-11, King discloses wherein each of the plurality panel nodes (sensor 320 and/or sensor 500) communicates a panel node signal that comprises location information associated with the screen panel (150 Fig.1 and/or 50 Fig.2) (sensor 320 can perform additional monitoring functions, such as monitoring vibration, temperature, location, conductivity, capacitive compression, clock signals, or other suitable parameters, [0035] and also check [0026], [0048-0050]).

Regarding claim-12, King discloses wherein the location information is determined based at least in part on signal strength information (Sensor 320 can report its location in the screening arrangement through one of several techniques. For instance, triangulation scenarios common to real time locating systems can provide exact location. Programming GPS or sensor location into the monitoring device 310 at the time of mounting or maintenance is an additional technique. Sensor 320 can also determine its location relative to its peers if the sensor has "peer to peer" communication capabilities, [0049]), wherein the signal strength information comprises received signal strength indicator (RSSI) (As illustrated, sensor 320 can be coupled to communication device 330. Communication device 330 can be used to transmit and receive signals 325 (RSSI) from monitoring device 310. While communication device 330 is illustrated as being separate from sensor 320, those of ordinary skill in the art, using the disclosures provided herein, should readily understand that sensor 320 and communication device 330 can signals 325 (RSSI) from monitoring device 310. For instance, in a particular embodiment, communication device 330 can be configured to wirelessly communicate with monitoring device 310. In other embodiments, communication device 330 can be configured for hard wired communication to monitoring device 310. While individual links are shown in FIG. 3, it should be appreciated that communication between monitoring device 310 and sensor 320 through communication device 330 can occur over a network, such as a LAN, WAN, hard-wired, or wireless network, as well, [0036], In a particular embodiment, communication device 330 can be based on radio frequency identification (RFID) technology. Examples of suitable communication devices can include active RFID devices, passive RFID devices, semi-passive RFID devices, Zigbee, Wi-Fi, Bluetooth and other suitable communication devices. In yet another exemplary embodiment, as will be discussed in further detail below, sensor 320 itself can be based on RFID technology. For instance, sensor 320 can be an RF Code R130 dry content RFID tag, [0037).

Regarding claim-13, King discloses wherein the signal strength information is determined based at least in part on signals received at the controller node (310, Fig.3) ((As illustrated, sensor 320 can be coupled to communication device 330. Communication device 330 can be used to transmit and receive signals 325 from monitoring device 310. While communication device 330 is illustrated as being separate from sensor 320, those of ordinary skill in the art, using the disclosures provided herein, should readily understand that sensor 320 and communication device 330 can be part of the same integral unit or apparatus. Communication device 330 can be any device for transmitting and receiving signals 325 from such as a LAN, WAN, hard-wired, or wireless network, as well, [0036], In a particular embodiment, communication device 330 can be based on radio frequency identification (RFID) technology. Examples of suitable communication devices can include active RFID devices, passive RFID devices, semi-passive RFID devices, Zigbee, Wi-Fi, Bluetooth and other suitable communication devices. In yet another exemplary embodiment, as will be discussed in further detail below, sensor 320 itself can be based on RFID technology. For instance, sensor 320 can be an RF Code R130 dry content RFID tag, [0037]; Sensor 320 can be configured to provide other signals and/or information to monitoring device 310 in addition to notification signals, [0048]; Sensor 320 can report its location in the screening arrangement through one of several techniques. For instance, triangulation scenarios common to real time locating systems can provide exact location. Programming GPS or sensor location into the monitoring device 310 at the time of mounting or maintenance is an additional technique. Sensor 320 can also determine its location relative to its peers if the sensor has "peer to peer" communication capabilities, [0049]).

Regarding claim-16, King discloses wherein the controller node (monitoring device 310 Fig.3) is configured to control each of the plurality of panel nodes (sensors 320) to selectively activate the optical or acoustic indicator (Monitoring device 310 can include or be coupled to a  At least one signal 325 received from sensor 320 can include a notification signal (Indicator). Notification signals can be used to indicate that a particular screen panel (selectively) in a screening arrangement has worn to a threshold level, [0039]; The notification signal can be a variety of different types of signals that provide an indication to monitoring device 310 that a screen panel has worn to a threshold level [0043]; Monitoring device 310 can be coupled to a user interface 340 that allows a user or other operator of system 300 to manipulate and provide information to monitoring device 310. User interface 340 can include a graphical interface, visual display screen, or other suitable communication device (Indicator) that is used to provide results, analyses, reports, or other data to users of system 300 [0040] and Check [0042-0043]).

Regarding claim-17, King discloses wherein each of the plurality of panel nodes (sensor 320 and/or sensor 500) is configured to activate the optical or acoustic indicator based at least in part on signals received from the one or more sensing elements (Monitoring device 310 can include or be coupled to a device for transmitting and receiving signals 325 from sensor 320. In a particular embodiment, monitoring device 310 can include a receiver and/or an interrogator. At least one signal 325 received from sensor 320 can include a notification signal. Notification signals (Indicator) can be used to indicate that a particular screen panel in a screening arrangement has worn to a threshold level. The threshold level sufficient to trigger a notification signal from sensor 320 can vary depending on the particular types of materials being screened and industry standards for the screening process, [0039]; The notification signal can be a variety of different types of signals that provide an indication to monitoring device 310 that a screen graphical interface, visual display screen, or other suitable communication device (Indicator) that is used to provide results, analyses, reports, or other data to users of system 300 [0040]; Sensor 320 could also include sensors (indicator) indicating that a screen panel has not been placed in a correct location in the screening arrangement, [0050] and also Check [0042-0043]).).

Regarding claim-19, King discloses a method (400) for monitoring a screening system (screening arrangement 100 Fig.1 with screening system 300 Fig.3) having a plurality of screen panels (150 Fig.1, 50 Fig.2), each of the screen panels defining a screening surface with one or more apertures (square apertures 152 Fig.1, rectangular aperture 66 Fig.2) configured to separate material (Screening arrangements are used in the mining and other industries to size and separate desired materials from less desired materials, [0001], Fig.1-2), the method comprising: 
obtaining wireless communication signals (signals 325 Fig.3) from a plurality of panel nodes (sensor 320 in communication 330 Fig.3 and/or sensor 500 Fig.2) (sensor 320 and communication device 330 can be part of the same integral unit or apparatus. Communication device 330 can be any device for transmitting and receiving signals 325 from monitoring device 310. For instance, in a particular embodiment, communication device 330 can be configured to wirelessly communicate with monitoring device 310, [0036]), each of the plurality of panel nodes associated with one of the plurality of screen panels (sensor 500 associated with screen panel 50 [0066]; In a particular embodiment, the routine signal provided by each sensor 320 (indicates: plurality of panel node) can have a unique ID allowing specific correlation to a the sensor 320 for that screen panel (indicates: plurality of panel nodes) ceases to provide its routine signal to monitoring device 310, indicating to the monitoring device 310 that a particular screen panel or group of screen panels has reached a threshold level of wear [0043]),
wherein each of the plurality of panel nodes comprises an optical or acoustic indicator (At least one signal 325 received from sensor 320 can include a notification signal (Indicator). Notification signals can be used to indicate that a particular screen panel in a screening arrangement has worn to a threshold level, [0039]; The notification signal can be a variety of different types of signals that provide an indication to monitoring device 310 that a screen panel has worn to a threshold level [0043]; Monitoring device 310 can be coupled to a user interface 340 that allows a user or other operator of system 300 to manipulate and provide information to monitoring device 310. User interface 340 can include a graphical interface, visual display screen, or other suitable communication device (Indicator) that is used to provide results, analyses, reports, or other data to users of system 300 [0040]).
processing the wireless communication signals (325 Fig.3) to extract information associated with at least one of the plurality of screen panels (150 and/or 50) (Sensor 320 can be any device configured to monitor or detect wear in a screening arrangement. Sensor 320 can vary in complexity and design, and can perform additional functions to detecting wear in a screening arrangement [0035]; Sensor 500 can be any suitable device for sensing wear in the screen panel 
providing information associated with the at least one of the plurality of screen panels (150 and/or 50) to a remote device (sensor 320 and communication device 330 can be part of the same integral unit or apparatus. Communication device 330 can be any device for transmitting and receiving signals 325 from monitoring device 310. For instance, in a particular embodiment, communication device 330 can be configured to wirelessly communicate with monitoring device 310 [0036]; monitoring device 310 can routinely report information received from sensor 320 to a database or remote location (remote device) by wire or wireless communication, [0042]).

Regarding claim-20, King discloses wherein the method is implemented using a controller node (monitoring device 310 Fig.3) associated with a screening system (system 300 includes a monitoring device 310, a sensor 320, a communication device 330, a user interface 340, and an alert system 350, [0035]; Monitoring device 310 can be configured or programmed to perform a number of functions using signals received from sensor 320. For instance, monitoring device 310 can be coupled to a control system for a screening arrangement to control the screening arrangement to shut down the screening process when a notification signal is received from sensor 320. In another embodiment, monitoring device 310 can routinely report information received from sensor 320 to a database or remote location by wire or wireless communication, [0042]).

Regarding claim-22, King discloses a screening system (screening arrangement 100 Fig.1 with screening system 300 Fig.3) having a plurality of screen panels (150 Fig.1, 50 Fig.2), 
a plurality of panel nodes (readers 110 Fig.1), each of the plurality of panel nodes being associated with at least one of the plurality of screen panels (sensor 500 associated with screen panel 150 [0066]; and In a particular embodiment, the routine signal provided by each sensor 320 (indicates: plurality of panel node) can have a unique ID allowing specific correlation to a specific screen panel or group of screen panels in the screening arrangement. The unique ID can include a serial number of a predetermined number of characters that can distinguish a particular screen panel or group of screen panels from another particular screen panel or group of screen panels. When a screen panel achieves a threshold level of wear, the sensor 320 for that screen panel (indicates: plurality of panel nodes) ceases to provide its routine signal to monitoring device 310, indicating to the monitoring device 310 that a particular screen panel or group of screen panels has reached a threshold level of wear [0043]), 
wherein each of the plurality of panel nodes communicates a panel node signal that comprises location information that is determined based at least in part on a received signal strength indicator (RSSI) (As illustrated, sensor 320 can be coupled to communication device 330. Communication device 330 can be used to transmit and receive signals 325 (RSSI) from monitoring device 310. While communication device 330 is illustrated as being separate from sensor 320, those of ordinary skill in the art, using the disclosures provided herein, should readily understand that sensor 320 and communication device 330 can be part of the same integral unit or apparatus. Communication device 330 can be any device for transmitting and receiving signals 325 (RSSI) from monitoring device 310. For instance, in a particular embodiment, communication device 330 can be configured to wirelessly communicate with monitoring device 310. In other embodiments, communication device 330 can be configured for hard wired communication to monitoring device 310. While individual links are shown in FIG. 3, it should be appreciated that communication between monitoring device 310 and sensor 320 through communication device 330 can occur over a network, such as a LAN, WAN, hard-wired, or wireless network, as well, [0036], In a particular embodiment, communication device 330 can be based on radio frequency identification (RFID) technology. Examples of suitable communication devices can include active RFID devices, passive RFID devices, semi-passive RFID devices, Zigbee, Wi-Fi, Bluetooth and other suitable communication devices. In yet another exemplary embodiment, as will be discussed in further detail below, sensor 320 itself can be based on RFID technology. For instance, sensor 320 can be an RF Code R130 dry content RFID tag, [0037); Sensor 320 can report its location in the screening arrangement through one of several techniques. For instance, triangulation scenarios common to real time locating systems can provide exact location. Programming GPS or sensor location into the monitoring device 310 at the time of mounting or maintenance is an additional technique. Sensor 320 can also determine its location relative to its peers if the sensor has "peer to peer" communication capabilities, [0049]), and 
a controller node (monitoring device 310 Fig.3) associated with the screening system (300 Fig.3, system 300 includes a monitoring device 310, a sensor 320, a communication device 330, a user interface 340, and an alert system 350, [0035-0036]), the controller node operable to wirelessly communicate with the plurality of panel nodes (sensor 320 in communication device 
wherein each of the plurality of panel nodes (320 and/or 500) comprises one or more sensing elements (sensor 320 in communication device 330 Fig.3 “Sensor 320 can be any device configured to monitor or detect wear in a screening arrangement” [0035], sensor 500 Fig.2 “Sensor 500 can be any suitable device for sensing wear in the screen panel 150” [0064]), and a communication circuit (communication device 330) configured to wirelessly communicate information to the controller node (310) (that sensor 320 and communication device 330 can be part of the same integral unit or apparatus. Communication device 330 can be any device for transmitting and receiving signals 325 from monitoring device 310. For instance, in a particular embodiment, communication device 330 can be configured to wirelessly communicate with monitoring device 310 [0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 20110285541) in view of Adam (US 20140266682).
Regarding claim-7, King discloses wherein the communication circuit (communication device 330 Fig.3) comprises a Bluetooth Low Energy device (communication device 330 can be based on radio frequency identification (RFID) technology. Examples of suitable communication 
Adam teaches environmental monitoring device that monitors the operation of a legacy electronic device and explicitly teaches wherein the communication circuit comprises a Bluetooth Low Energy device (Networking subsystem 214 can include: a ZigBee. RTM. Networking subsystem, a Bluetooth.TM. Networking system (which can include Bluetooth.TM. Low Energy, BLE or Bluetooth.TM. LE, [0125], Fig.2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify/provide King’s screening system with a Bluetooth Low energy device as taught by Adam for the purpose of providing a common communication protocol between devices known for its low energy usage over other types of communication devices.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over King (US 20110285541) in view of Martin (US 20160332199).
Regarding claim-18, King implicitly discloses wherein controller node (monitoring device 310 Fig.3) is mounted to a steel support frame (110 Fig.1) of the screening system (screening arrangement 100 Fig.1 with screening system 300 Fig.3) (It is just a mere of design selection and constructional detail, mounting the controller node to a steel support is an adaptable arrangement adopted by those skilled in the art depending on the desired design and structure of the apparatus).
Martin discloses wherein controller node (enclosure 1) is mounted to a steel support frame (support structure 6, steel reinforcing frame [0051]) of the screening system (See Fig.3). 
.

Response to Amendment
In the Remarks/Arguments filed on 30 December 2021, Applicant makes
numerous remarks and arguments. Examiner will address these in the order presented.

Regarding claim-1:
Applicant’s argument with respect to claim 1 as being anticipated by King (US 20110285541) have been fully considered and are not persuasive.
Applicant argues that King does not teaches wherein each of the plurality of panel nodes comprises an optical or acoustic indicator.
In response to above argument, based on amended claim King does teaches at least one signal 325 received from sensor 320 can include a notification signal (Indicator). Notification signals can be used to indicate that a particular screen panel in a screening arrangement has worn to a threshold level, [0039]; The notification signal can be a variety of different types of signals that provide an indication to monitoring device 310 that a screen panel has worn to a threshold level [0043]; Monitoring device 310 can be coupled to a user interface 340 that allows a user or other operator of system 300 to manipulate and provide information to monitoring device 310. User interface 340 can include a graphical interface, visual display screen, or other suitable communication device (Indicator) that is used to provide results, analyses, reports, or other data to users of system 300 [0040].

Applicant’s argument with respect to claim 1 as being anticipated by Tump (US 20100231396) have been fully considered and are not persuasive.
Applicant argues that Tump does not teaches wherein each of the plurality of panel nodes comprises an optical or acoustic indicator.
In response to above argument, based on amended claim Tump does teaches according to an exemplary embodiment, processor 320 uses status logic 326 to derive a screen panel status for reporting to another device or for reporting to a user e.g., via an electronic display of the reader. Reader 110 may provide a user with a display (indicator) of a grid for a screening deck, [0033] therefore reader 110 can provide an optical indicator via its display.

Applicant’s argument with respect to claim 1 as being anticipated by Martin (US 20160332199) have been fully considered.
Based on newly amended claim 1, the amended claim 1 has overcome the
rejections and thus rejections of claim 1 as being anticipated by Martin (US 20160332199) have been withdrawn.

Regarding claim 12:
Applicant’s argument with respect to claim 12 as being anticipated by King (US 20110285541) have been fully considered and are not persuasive.

In response to above argument, based on amended claim King does teaches as illustrated, sensor 320 can be coupled to communication device 330. Communication device 330 can be used to transmit and receive signals 325 (RSSI) from monitoring device 310. While communication device 330 is illustrated as being separate from sensor 320, those of ordinary skill in the art, using the disclosures provided herein, should readily understand that sensor 320 and communication device 330 can be part of the same integral unit or apparatus. Communication device 330 can be any device for transmitting and receiving signals 325 (RSSI) from monitoring device 310. For instance, in a particular embodiment, communication device 330 can be configured to wirelessly communicate with monitoring device 310. In other embodiments, communication device 330 can be configured for hard wired communication to monitoring device 310. While individual links are shown in FIG. 3, it should be appreciated that communication between monitoring device 310 and sensor 320 through communication device 330 can occur over a network, such as a LAN, WAN, hard-wired, or wireless network, as well, [0036], In a particular embodiment, communication device 330 can be based on radio frequency identification (RFID) technology. Examples of suitable communication devices can include active RFID devices, passive RFID devices, semi-passive RFID devices, Zigbee, Wi-Fi, Bluetooth and other suitable communication devices. In yet another exemplary embodiment, as will be discussed in further detail below, sensor 320 itself can be based on RFID technology. For instance, sensor 320 can be an RF Code R130 dry content RFID tag, [0037).

Regarding claim 19:
Applicant’s argument with respect to claim 19 as being anticipated by King (US 20110285541) and Tump (US 20100231396) have been fully considered and are not persuasive.
Applicant argues with similar reason as for claim 1 that King and Tump does not teaches wherein each of the plurality of panel nodes comprises an optical or acoustic indicator.
In response to above argument, based on amended claim 19, check claim 1 response under King and Tump respectively.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MA/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651